DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 7 have been amended.
Claims 1-18 are presented for examination.
Claims 1-18 are currently rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed on March 14, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  Accordingly, the rejection has been withdrawn.
	Regarding 35 U.S.C. § 102, the claims have been amended to overcome the 35 U.S.C. § 102 rejection. Therefore, the rejection is withdrawn. However, upon further consideration, the claims are rejected under 35 U.S.C. § 103 as being unpatentable over Shashua in view of Towal.
	Regarding 35 U.S.C. § 103, the Applicant argues:
“Shashua et al. at paragraph [0094] reports that "a first proposed navigational path" refers to a path searched by a path searching device, and "a second proposed navigational path" refers to a path received from the neural network. Thus, the first route pattern in claim 1 does not correspond to "a second proposed navigational path" in Shashua et al. and the second route pattern of claim 1 does not correspond to "a second proposed navigational path" in Shashua et al.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. Shashua [0094] discloses determining a first proposed navigational path and using a neural network to determine a second proposed navigational path based on analysis of the sensor data (e.g., images received by the neural network). Therefore, the first route pattern of claim 1 corresponds to the first proposed navigational path of Shashua, while the second route pattern may correspond to the second proposed navigational path.

“By comparison, "a third autonomous navigational response" reported in Shashua et al. refers to the optimum "autonomous navigational response" as a combination or average of "the first autonomous navigational response" and "the second autonomous navigational response." Thus, the third route pattern in claim 1 does not correspond to "a third autonomous navigational response" in Shashua et al.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. Shashua [0066] discloses “The autonomous navigational response may include modifying a steering angle of the vehicle,” wherein the steering of the vehicle is based on a road model trajectory (see Shashua [0035]) and the vehicle is controlled to navigate along a trajectory. Furthermore, the autonomous navigation is based on data from past navigations (see Shashua [0261]), indicative of a pattern analysis. Therefore, an autonomous navigational response may be a route pattern.

“The target trajectory disclosed in paragraph [0403] of Shashua et al. is generated by the average of the first target trajectory, the second target trajectory, and the third target trajectory. Accordingly, the meanings of the final compensated route pattern in claim 1 and the target trajectory in Shashua et al. are different.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The “final compensated route pattern” of claims 1 and 7 is unclear and has been interpreted to mean a combination of the first, second, and/or third route patterns (see 35 U.S.C. § 112(b) rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite: “detect a third route pattern having a highest similarity to a route generated by a route generating device among the second route patterns”.
This limitation is interpreted to mean that a third route pattern is similar to one of the plurality of abnormal second route patterns.
Claims 1 and 7 further recite: “detect a final compensated route pattern having a highest similarity to the first route pattern among the compensated route patterns that correspond to the third route pattern”.
According to this limitation, the final compensated route pattern is similar to the first route pattern (i.e., normal route pattern) but also corresponds to the third route pattern, which, as defined in the limitation above, means an abnormal route pattern as it is similar to the second route pattern. It is unclear how the final compensated route pattern can be both normal and abnormal. For the purpose of prior art rejection, these limitations have been interpreted to mean that a final route pattern is generated as a combination of the first, second, and/or third route patterns, however, clarification is required.
Furthermore, the term “a highest similarity” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “a highest similarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide “a highest similarity” is with methods of measurement and therefore, “similarity” cannot be quantified. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashua et al. (U.S. Patent Application Publication No. 20190384294 and hereinafter, “Shashua”) in view of Towal et al. (U.S. Patent Application Publication No. 20190384304 and hereinafter, “Towal”).

Regarding claim 1, Shashua teaches the device for compensating for a route of an autonomous vehicle, comprising:
a processor
Shashua [0065] discloses “In some embodiments, a system for autonomously navigating a vehicle along a road segment based on a predetermined landmark location may include at least one processor…”
a non-transitory storage medium containing program instructions that, when executed by the processor, cause the device to: learn a first route pattern and second route patterns based on a state of each of a plurality of sensors at an arbitrary section…
Shashua [0063] discloses “a non-transitory computer readable medium may store instructions causing at least one processor to perform sparse map autonomous navigation of a vehicle along a road segment…”
Shashua [0094] discloses “…determine a first proposed navigational path for the vehicle through the free space region; provide the at least one of the plurality of images to a neural network and receive from the neural network a second proposed navigational path for the vehicle based on analysis of the at least one of the plurality of images by the neural network…”
The Examiner notes that using a neural network to determine a second proposed path based on analysis of a plurality of images indicates learning a second route pattern based on a state of each of the plurality of sensors.
detect a third route pattern having a highest similarity between the second route patterns and a route generated by a route generating device among the second route patterns;
Shashua [0717] discloses “Returning to step 4326, when processing unit 110 determines that the error is less than the threshold error (Step 4326: No), processing unit 110 may proceed to step 4332 of determining the third ANR based only on the second ANR… Thus, in one exemplary embodiment, processing unit 110 may set third ANR equal to second ANR.”
detect a final compensated route pattern based on a similarity between compensated route patterns that correspond to the third route pattern and the first route pattern
Shashua [0403] discloses “The server may also generate a target trajectory for guiding navigation of autonomous vehicle that will travel along the same road segment 1100 at a later time based on the first, second, and third trajectories 1101, 1102, and 1103… In some embodiments, the target trajectory 1110 included in sparse map 800 may be an aggregation (e.g., a weighted combination) of two or more reconstructed trajectories.”
The Examiner notes that a target trajectory may be the final compensated route pattern that may correspond to the first and third trajectories.
Shashua [0426] discloses “The same car may travel the same route multiple times, or multiple cars may send their collected model data to a central server. In any case, a matching procedure may be performed to identify overlapping models and to enable averaging in order to generate target trajectories.”
wherein the first route pattern is a normal route pattern and the second route patterns are abnormal route patterns.
Shashua [0518] discloses “So, vehicle 1205 may modify the actual trajectory (or determine a recommended modification) to reflect that the target trajectory should be different from the actual trajectory taken (as the appearance of the pedestrian is a temporary condition that should not be accounted for in the target trajectory determination. In some embodiments, the vehicle may transmit to the server data indicating a temporary deviation from the predetermined trajectory, when the actual trajectory is modified.”
The Examiner notes that a predetermined trajectory may be a first normal route pattern and the deviation may be a second abnormal route pattern.
Shashua does not expressly teach:
transmit a weighted value of each sensor applied to the final compensated route pattern to the route generating device. 
…compensated route patterns obtained by changing a weighted value of each sensor for each of the second route patterns;
Towal teaches:
transmit a weighted value of each sensor applied to the final compensated route pattern to the route generating device.  
Towal [0043] discloses “In some examples, values computed by the machine learning model(s) 104 for a current instance of the sensor data 102 may be weighed against values computed by the machine learning model(s) 104 for one or more prior instances of the sensor data 102.”
…compensated route patterns obtained by changing a weighted value of each sensor for each of the second route patterns;
Towal [0043] discloses “In some examples, values computed by the machine learning model(s) 104 for a current instance of the sensor data 102 may be weighed against values computed by the machine learning model(s) 104 for one or more prior instances of the sensor data 102.”
Towal [0044] discloses “The path geometry(ies) 106 to be associated with each of the path type(s) 108 may be determined at path assignment 112 of the process 100 (in some examples, after temporal smoothing 110 has been used to update the [confidence] values computed by the machine learning model(s) 104). In some examples, an ArgMax function may be used (e.g., a winner-take-all approach), where the path geometry 106 associated with a highest confidence value for a path type 108 may be selected as the path geometry for that path type with respect to the current instance of the sensor data 102 (e.g., a current frame of image data).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighted values of Shashua to incorporate changing the weighted values, as taught in Towal, “to smooth and reduce noise in the output of the machine learning model(s) 104” (Towal [0043]).

Regarding claims 2, 8, and 16, Shashua in combination with Towal teaches the device of claims 1, 7, and 15, respectively, wherein Towal further teaches:
the first route pattern is a route pattern generated when no error occurs in all of the sensors.  
Towal [0044] discloses “…the path geometry 106 associated with a highest confidence value for a path type 108 may be selected as the path geometry for that path type with respect to the current instance of the sensor data 102 (e.g., a current frame of image data).”
The Examiner notes that a greater confidence is derived by not having error, as described in Towal [0262]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigational response generation disclosed in Shashua to explicitly teach that the first autonomous navigational response is generated without error, as taught in Towal, in order to “compare the accuracy of the DNN's predicted paths with the annotated paths, as well as the predicted path type corresponding to each predicted path, and the parameters of the DNN may be updated (e.g., using backward passes, backpropagation, forward passed, etc.) until the accuracy reaches an optimal or acceptable level” (see Towal [0116]).

Regarding claims 3 and 9, Shashua in combination with Towal teaches the device of claims 1 and 7, respectively, wherein Towal further teaches:
when an error occurs in the at least one of the sensors, the second route patterns are generated for each error occurrence.  
Towal [0153] discloses “In some embodiments, different outputs (e.g., path type(s) 108 and path geometry(ies) 106) may have different loss functions. For example, the path geometry(ies) 106 predicted by the machine learning model(s) 104 may use a first loss function and the path type(s) 108 may use a second loss function (e.g., different from the first loss function).”
The Examiner notes that Towal defines loss as errors in [0153].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigational response generation disclosed in Shashua to explicitly teach that the second navigational response is generated for different sensor errors, as taught in Towal, in order to “compare the accuracy of the DNN's predicted paths with the annotated paths, as well as the predicted path type corresponding to each predicted path, and the parameters of the DNN may be updated (e.g., using backward passes, backpropagation, forward passed, etc.) until the accuracy reaches an optimal or acceptable level” (see Towal [0116]).

Regarding claims 4 and 10, Shashua in combination with Towal teaches the device of claims 1 and 7, respectively, wherein Shashua further teaches:
program instructions when executed are configured to detect the third route pattern based on the similarity between the second route patterns and the route generated by the route generating device in response to determining that the route generated by the route generating device is abnormal. 
Shashua [0094] discloses “…determine whether the first proposed navigational path agrees with the second proposed navigational path; and cause the vehicle to travel on at least a portion of the first proposed navigational path if the first proposed navigational path is determined to agree with the second proposed navigational path.”
Shashua [0054] discloses “The third autonomous navigational response may be a combination of the first autonomous navigational response and the second autonomous navigational response. The third autonomous navigational response may be an average of the first autonomous navigational response and the second autonomous navigational response. The processor may be further programmed to: determine an error between the first autonomous navigational response and the second autonomous navigational response; and determine the third autonomous navigational response based on the second autonomous navigational response when the error is less than a threshold error.”
Shashua [0066] discloses “The autonomous navigational response may include modifying a steering angle of the vehicle.”

Regarding claims 5 and 11, Shashua in combination with Towal teaches the device of claims 1 and 7, respectively, wherein Towal further teaches:
the route generating device is configured to generate a route based on the weighted value of each of the plurality of sensors.
Towal [0043] discloses “In some examples, values computed by the machine learning model(s) 104 for a current instance of the sensor data 102 may be weighed against values computed by the machine learning model(s) 104 for one or more prior instances of the sensor data 102. Where the sensor data 102 is image data representative of images, for example, the path geometry(ies) 106 and/or the path type(s) 108 computed by the machine learning model(s) 104 for a current or most recent image may be weighed against the path geometry(ies) 106 and/or the path type(s) 108 computed by the machine learning model(s) 104 for one or more previous images.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighted values of Shashua to incorporate generating a route based on the weighted sensor values, as taught in Towal, in order to “ensure that the vehicle 1100 is only performing safe actions from an obstacle avoidance standpoint” (Towal [0066]).

Regarding claims 6 and 12, Shashua in combination with Towal teaches the device of claims 1 and 7, respectively, wherein Towal further teaches:
the first route pattern, the second route patterns, and the compensated route patterns are extracted based on a deep neural network (DNN).  
Towal [0069] discloses “The process 136 may include inputting sensor data 102A (e.g., image data representative of an image) to a machine learning model 104 (e.g., a DNN, such as a CNN). The machine learning model 104 may generate path geometries 106 (e.g., path geometries 106A-106F) as well as confidence values 138 (e.g., confidence values 138A-138F corresponding to path geometries 106A-106F, respectively) for each of the path types 108…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigational response generation disclosed in Shashua to incorporate using DNN for the first, second, and compensated route patterns, as taught in Towal, to “reduce noise in the output of the machine learning model(s)” (Towal [0043]).

Regarding claim 7, Shashua teaches the method for compensating for a route of an autonomous vehicle, comprising:
learning, by a processor, a first route pattern and second route patterns based on a state of each of a plurality of sensors at an arbitrary section and compensated route patterns obtained by changing a weighted value of each sensor for each of the second route patterns
Shashua [0063] discloses “a non-transitory computer readable medium may store instructions causing at least one processor to perform sparse map autonomous navigation of a vehicle along a road segment…”
Shashua [0094] discloses “…determine a first proposed navigational path for the vehicle through the free space region; provide the at least one of the plurality of images to a neural network and receive from the neural network a second proposed navigational path for the vehicle based on analysis of the at least one of the plurality of images by the neural network…”
The Examiner notes that using a neural network to determine a second proposed path based on analysis of a plurality of images indicates learning a second route pattern based on a state of each of the plurality of sensors.
detecting, by the processor, a third route pattern having a highest similarity to a route generated by a route generating device among the second route patterns;
Shashua [0717] discloses “Returning to step 4326, when processing unit 110 determines that the error is less than the threshold error (Step 4326: No), processing unit 110 may proceed to step 4332 of determining the third ANR based only on the second ANR… Thus, in one exemplary embodiment, processing unit 110 may set third ANR equal to second ANR.”
detecting, by the processor, a final compensated route pattern having a highest similarity to the first route pattern among the compensated route patterns that correspond to the third route pattern;
Shashua [0403] discloses “The server may also generate a target trajectory for guiding navigation of autonomous vehicle that will travel along the same road segment 1100 at a later time based on the first, second, and third trajectories 1101, 1102, and 1103… In some embodiments, the target trajectory 1110 included in sparse map 800 may be an aggregation (e.g., a weighted combination) of two or more reconstructed trajectories.”
The Examiner notes that a target trajectory may be the final compensated route pattern that may correspond to the first and third trajectories.
wherein the first route pattern is a normal route pattern and the second route patterns are abnormal route patterns
Shashua [0518] discloses “So, vehicle 1205 may modify the actual trajectory (or determine a recommended modification) to reflect that the target trajectory should be different from the actual trajectory taken (as the appearance of the pedestrian is a temporary condition that should not be accounted for in the target trajectory determination. In some embodiments, the vehicle may transmit to the server data indicating a temporary deviation from the predetermined trajectory, when the actual trajectory is modified.”
Shashua does not expressly teach:
transmitting, by the processor, a weighted value of each of the plurality of sensors applied to the final compensated route pattern to the route generating device
…compensated route patterns obtained by changing a weighted value of each sensor for each of the second route patterns;
Towal teaches:
transmitting, by the processor, a weighted value of each of the plurality of sensors applied to the final compensated route pattern to the route generating device
Towal [0043] discloses “In some examples, values computed by the machine learning model(s) 104 for a current instance of the sensor data 102 may be weighed against values computed by the machine learning model(s) 104 for one or more prior instances of the sensor data 102.”
…compensated route patterns obtained by changing a weighted value of each sensor for each of the second route patterns;
Towal [0043] discloses “In some examples, values computed by the machine learning model(s) 104 for a current instance of the sensor data 102 may be weighed against values computed by the machine learning model(s) 104 for one or more prior instances of the sensor data 102.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighted values of Shashua to incorporate changing the weighted values, as taught in Towal, “to smooth and reduce noise in the output of the machine learning model(s) 104” (Towal [0043]).

Regarding claim 13, Shashua in combination with Towal teaches the system for compensating for a route of an autonomous vehicle, comprising:
a plurality of sensors configured to collect various sensor data
Shashua [0003] discloses “For example, an autonomous vehicle may need to process and interpret visual information (e.g., information captured from a camera) and may also use information obtained from other sources (e.g., from a GPS device, a speed sensor, an accelerometer, a suspension sensor, etc.).”
a route generating device configured to generate a route of the autonomous vehicle based on the sensor data collected by the plurality of sensors
Shashua [0004] discloses “The navigational response may also take into account other data including, for example, global positioning system (GPS) data, sensor data (e.g., from an accelerometer, a speed sensor, a suspension sensor, etc.), and/or other map data.”
Shashua does not expressly teach:
a route compensating device configured to: learn a first route pattern and second route patterns based on a deep neural network (DNN)
learn compensated route patterns for each weighted value of each of the plurality of sensors for each of the second route patterns
compensate the route of the autonomous vehicle based on the learning result.  
However, Towal teaches:
a route compensating device configured to: learn a first route pattern and second route patterns based on a deep neural network (DNN)
Towal [0069] discloses “The process 136 may include inputting sensor data 102A (e.g., image data representative of an image) to a machine learning model 104 (e.g., a DNN, such as a CNN). The machine learning model 104 may generate path geometries 106 (e.g., path geometries 106A-106F) as well as confidence values 138 (e.g., confidence values 138A-138F corresponding to path geometries 106A-106F, respectively) for each of the path types 108…”
learn compensated route patterns for each weighted value of each of the plurality of sensors for each of the second route patterns
Towal [0034] discloses “…the process 100 may include one or more machine learning models 104 receiving one or more inputs, such as sensor data 102, and generating one or more outputs, such as one or more path geometries 106 and/or one or more path types 108.”
Towal [0043] discloses “Where the sensor data 102 is image data representative of images, for example, the path geometry(ies) 106 and/or the path type(s) 108 computed by the machine learning model(s) 104 for a current or most recent image may be weighed against the path geometry(ies) 106 and/or the path type(s) 108 computed by the machine learning model(s) 104 for one or more previous images.”
compensate the route of the autonomous vehicle based on the learning result.  
Towal [0044] discloses “The path geometry(ies) 106 to be associated with each of the path type(s) 108 may be determined at path assignment 112 of the process 100 (in some examples, after temporal smoothing 110 has been used to update the values computed by the machine learning model(s) 104).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigational response disclosed in Shashua to incorporate compensating a route based on a learned result from a plurality of sensors, as taught in Towal, in order to update the parameters of the DNN’s predicted paths until the accuracy reaches an optimal or acceptable level (see Towal [0116]). 

Regarding claim 14, Shashua in combination with Towal teaches the system of claim 13, wherein Shashua further teaches:
the route generating device reflects weight values set by the route compensating device to the sensor data obtained from the plurality of sensors to generate the route.  
Shashua [0042] discloses that a steering direction may be based on weights applied to one or more additional cues (e.g., lane demarcations or surroundings detected by a camera sensor).
Shashua [0403] discloses that the target trajectory may be a weighted combination of two or more reconstructed trajectories.

Regarding claim 15, Shashua in combination with Towal teaches the system of claim 13, wherein Shashua further teaches the route compensating device includes: 
a processor
Shashua [0065] discloses “In some embodiments, a system for autonomously navigating a vehicle along a road segment based on a predetermined landmark location may include at least one processor…”
a non-transitory storage medium containing program instructions that, when executed by the processor, cause the route compensating device to: learn a first route pattern and second route patterns based on a state of each of the plurality of sensors at an arbitrary section and compensated route patterns for each weighted value of each of the plurality of sensors for each of the second route patterns
Shashua [0063] discloses “a non-transitory computer readable medium may store instructions causing at least one processor to perform sparse map autonomous navigation of a vehicle along a road segment…”
Shashua [0094] discloses “…determine a first proposed navigational path for the vehicle through the free space region; provide the at least one of the plurality of images to a neural network and receive from the neural network a second proposed navigational path for the vehicle based on analysis of the at least one of the plurality of images by the neural network…”
The Examiner notes that using a neural network to determine a second proposed path based on analysis of a plurality of images indicates learning a second route pattern based on a state of each of the plurality of sensors.
detect a third route pattern based on a similarity between the second route patterns and a route generated by a route generating device
Shashua [0717] discloses “Returning to step 4326, when processing unit 110 determines that the error is less than the threshold error (Step 4326: No), processing unit 110 may proceed to step 4332 of determining the third ANR based only on the second ANR… Thus, in one exemplary embodiment, processing unit 110 may set third ANR equal to second ANR.”
detect a final compensated route pattern based on a similarity between compensated route patterns that correspond to the third route pattern and the first route pattern
Shashua [0403] discloses “The server may also generate a target trajectory for guiding navigation of autonomous vehicle that will travel along the same road segment 1100 at a later time based on the first, second, and third trajectories 1101, 1102, and 1103… In some embodiments, the target trajectory 1110 included in sparse map 800 may be an aggregation (e.g., a weighted combination) of two or more reconstructed trajectories.”
The Examiner notes that a target trajectory may be the final compensated route pattern that may correspond to the first and third trajectories.
transmit a weighted value of each sensor applied to the final compensated route pattern to the route generating device.  
Shashua [0518] discloses “So, vehicle 1205 may modify the actual trajectory (or determine a recommended modification) to reflect that the target trajectory should be different from the actual trajectory taken (as the appearance of the pedestrian is a temporary condition that should not be accounted for in the target trajectory determination. In some embodiments, the vehicle may transmit to the server data indicating a temporary deviation from the predetermined trajectory, when the actual trajectory is modified.”
The Examiner notes that a predetermined trajectory may be a first normal route pattern and the deviation may be a second abnormal route pattern.

Regarding claim 17, Shashua in combination with Towal teaches the system of claim 15, wherein Towal further teaches:
the second route patterns are a route pattern generated when an error occurred in at least one of the sensors.  
Towal [0153] discloses “The machine learning model(s) 104 may perform forward pass computations on the sensor data 102…A loss function 502 may be used to measure loss (e.g., error) in the outputs (e.g., predictions generated by the machine learning model(s) 104) as compared to the ground truth data 504…In some embodiments, different outputs (e.g., path type(s) 108 and path geometry(ies) 106) may have different loss functions. For example, the path geometry(ies) 106 predicted by the machine learning model(s) 104 may use a first loss function and the path type(s) 108 may use a second loss function (e.g., different from the first loss function).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigational response disclosed in Shashua to explicitly teach that the second route patterns are generated when an error occurs in at least one of the sensors, as taught in Towal, in order to generate accurate results for machine learning models that are capable of executing path determination in real-time (see Towal [0147]).

Regarding claim 18, Shashua in combination with Towal teaches the system of claim 15, wherein Shashua further teaches:
the program instructions when executed are configured to detect the third route pattern based on the similarity between the second route patterns and the route generated by the route generating device in response to determining that the route generated by the route generating device is abnormal.
Shashua [0717] discloses “Returning to step 4326, when processing unit 110 determines that the error is less than the threshold error (Step 4326: No), processing unit 110 may proceed to step 4332 of determining the third ANR based only on the second ANR… Thus, in one exemplary embodiment, processing unit 110 may set third ANR equal to second ANR.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. (U.S. Patent Application Publication No. 20200051252) discloses navigational instructions for navigating a vehicle using sensory information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662          
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662